Earl Warren: Number 21, Chicago and North Western Railway Company versus Chicago Milwaukee St. Paul & Pacific Company et al. Mr. Danielson.
John C. Danielson: Mr. Chief Justice, may it please the Court. This matter arises from a connection of two railroads in Michigan's Upper Peninsula, the Milwaukee Road, one of the appellees and the Lake Superior and Ishpeming one of the other appellees. These are both Class 1 railroads subject to the jurisdiction of the Interstate Commerce Commission and the significant fact of the lesser luminary, the Lake Superior and Ishpeming which we shall as the L.S.& I. is that it is controlled significantly by the Cleveland-Cliffs Iron Company as the record shows. Now, this connection is the first time in history as the record likewise shows that these two railroads have ever been physically connected. Now, there appears in the record a large print which was prepared by the appellant, Milwaukee, showing this situation where the mainline and it is important I suggest in view of certain decisions of this Court that this is the mainline of the Ishpeming, L.S. & I., coming down here and ultimately terminating at iron mine at a place called Republic, Michigan. Likewise, here comes the mainline of the Milwaukee up and ultimately terminating at a point called Champion, Michigan. The connection is constructed here between these two points shown as A to B, rather small, 262 feet in all to accomplish the connection. But the Court should see that it is physically impossible for trains ever to operate this connection and to deliver cars upon these interchanged tracks. The red shows Milwaukee ownership, the blue shows the L.S.& I. ownership. It is physically impossible in the first instance for the Milwaukee ever to achieve the delivery which we call interchange, the placement of a car routed with traffic in a position where another railroad may pick it up. Impossible physically to operate under these interchanged tracks by the Milwaukee without operating between C and D, the main line of the Ishpeming. The Court should see also, and it is important because the court below did not see this.
William O. Douglas: Is your client an intervenor?
John C. Danielson: That is correct, Your Honor. Northwestern intervened in the complaint brought by the railroad which is not here, the Sew Line, in the proceeding before the Commission. The Commission proceeding culminated in a three-judge review in a federal court in Wisconsin and is hereby direct appeal. Now, not only is it necessary for Milwaukee to operate on the L.S.& I. mainline in order to arrive on these interchanged tracks, but having arrived on its track one, where it delivers its locomotive on the head end of these cars must come up on to the L.S.& I. in order to return back to the Milwaukee Road either through track two if there are no L.S.& I. cars waiting to be taken on to the Milwaukee or over the L.S.& I. mainline for a very significant, what we have here, roughly 3000 feet. Now, originally this was set up as a lease of the mainline of the L.S.& I. to the Milwaukee. Once the Commission received the complaint of the other intervenor, Sew Line, the lease was changed into a form of agreement which is set out. The lease originally appears in the record beginning at page 49, describes the lease of L.S.& I.'s main track on that page and on page 51. At the hearing before the Interstate Commerce Commission, the agreement was transformed into a license. We contend this makes no difference, tracked rights being involved may be a personal right. They involve no necessary estate in the land. This Court has so held in Thompson against the Texas-Mexican Railroad Company in the 328 Volume of the United States reports. Well, the form then should make no difference but the court below was confused into thinking that, and it left out one element of the preceding we feel that and the court below held at page 390 of the record that there was no operation by either of these appellees across the line of the other's railroad. The fact here is that it is physically impossible to accomplish this interchange of traffic without that type of operation. Now, once there was a connection through routes were established by rate action taken by the Milwaukee and the L.S.& I. A connection of course is a sine qua non of through routes. Without the connection, there can be no through routes. Now, prior to this time, there existed between the point designated Sunrise Landing on Lake Superior and Ishpeming, this is contracted from an exhibit in the record. It's very dramatically oversimplified. There existed between a major shipping point, Sunrise Landing owned by Cleveland-Cliffs shipping, Cleveland-Cliffs forest products, a two-line through route between Northwestern and L.S.& I. where L.S.& I. could bring the traffic either to Ishpeming or a lower point designated, Little Lake, transport to Northwestern and bring it to Iron Mountain, Michigan where there was located a substantial consuming industry and to which the predominant portion of this traffic moved as the Commission found. The fact of the two-line interchange was important because the record shows and the Commission found that unless the receiver at Iron Mountain could have two-line rates in his inbound forest products, sawlogs, chemical woods, the grades of the classification in terms of absolutely low rated commodities. He would instead --
Potter Stewart: What classification of those in?
John C. Danielson: Sir?
Potter Stewart: What classification are they in?
John C. Danielson: The uniform freight classification, Mr. Justice Stewart. It's the --
Potter Stewart: But which class?
John C. Danielson: As far as classification, we do not have a term any longer that says first class, fifth class. In fact now, these are commodity rates --
Potter Stewart: Commodity.
John C. Danielson: -- and they take 20%, we'll say, or 14% of the first class rating.
Potter Stewart: First class rate.
John C. Danielson: Quite low rated as the Commission did find sir. Now, the Milwaukee could participate in such a movement, but it could not make a two-line move with L.S.& I. There was no physical connection at this point which was to become republic junction. Then, it puts do it with the Sew Line as a three-line route more expensive and would not be competitive. The record is quite clear on this. After October 21, when the connection was constructed, the route existed and the records show more than half of the traffic began flowing this way. This the Commission found contrary to the public interest because the industry in this area in its opinion was not adequate to sustain the existing operations after diluting this traffic, this light density low rated traffic, among so many more carriers. Now, the issue as it arose three-judge court was jurisdiction, this is a word of many facets and it has always caused complications and the essential facts or the essential theories were these. The Milwaukee and the L.S.& I. had always relied upon an old Missouri Pacific case. And we, in our turn, had relied upon the Alabama and Vicksburg decision of this Court in the 271 United States. Now, the -- do not mistake our thinking. We suggest that in Alabama and Vicksburg there was more than the single element of a connection between the main lines of two major railroads. We feel, however, that isn't an alternative disposition in that case, certainly no less.This Court held that the Commission must have jurisdiction over connections between mainlines of Class 1 railroad, because of the competitive consequences which emanate from it, because of the possibility of thereby opening up new through routes. Now, the Commission did find that by virtue of this connection the competitive picture changed quite drastically in the territory. Now, the court below made three serious mistakes we feel. First, it went outside the record in order to sustain several of the findings which are contained in its report. I would point to the Court at page 391 of the record. The court below says that this is an unpopulated wilderness. Now, there was ample opportunity in a hearing before a commission examiner in a returned questionnaire in the various applications filed by these applicants below to assert this.It does not appear in this record anywhere.
Arthur J. Goldberg: (Inaudible)
John C. Danielson: Mr. Justice Goldberg, I would submit this that the only support for that finding could be two photographs that were attached to the complaint to the District Court for the first time. Those photographs were deliberately not produced by me, the defendants, the government, and the railroads before the District Court took the position that under this Court's decision in the Mississippi River Barge Line case which we could cite to you in the record, it's at page 312. We took the position in our answer that these were extraneous matters and not properly before the Court. I'm afraid I have given the Court an erroneous citation.
Potter Stewart: I can't find the quotation.
John C. Danielson: It is in the answer of the government and the Interstate Commerce Commission and let me get this accurately for Your Honor.
Arthur J. Goldberg: (Inaudible)
John C. Danielson: Surely not.
Arthur J. Goldberg: (Inaudible)
John C. Danielson: We do submit Your Honor that the only place it could've come to the Court, as shown on page 3 of this record, however, is from the extraneous phonographs which we did suggest were not properly before that court.
Arthur J. Goldberg: (Inaudible)
John C. Danielson: Surely. There exist more and more serious error and I would like to proceed to it if I may. Now --
Earl Warren: Well, would you answer his question please?
John C. Danielson: Yes, sir.
Earl Warren: Is it that character of terrain there?
John C. Danielson: In my personal observation Your Honor --
Earl Warren: As a matter of fact --
John C. Danielson: -- there exists one significant iron ore mine, and in the immediate vicinage, I see no industrial community. I have been there myself and I understand that apart from the one significant iron ore operation, there is no significant commercial activity.
Earl Warren: Substantially, what the court said.
John C. Danielson: Yes, sir. Now, second, this Court sitting as a reviewing court put itself in the position of a court deciding in the first instance whether being approached by a railroad with the assertion that its competitor was building an unauthorized connection. It, the one-judge court should compel that competing railroad to go to the Interstate Commerce Commission and establish that the interconnection was compatible with the public interest. Now, there have been established a long line of cases and several tests pretty well settling what are the elements of inquiry of a one-judge court in such a matter. We respectfully submit that this is far from the function of a reviewing court after the commission has passed upon the juris -- pardon me, upon the jurisdictional question, and after it has passed on it here as it did so carefully in its report, and after as it observes and its examiner observes this disposition is consistent with the Commission's uniformed practice in these matters. And we would like to point out that the more recent decisions of this Court which we explain at considerable length in the briefs here are positively repugnant in our opinion with that construction. Now, this Court dealt with two decisions here, Powell against the United States and the United States versus Idaho. Both three-judge courts, both affirmed here on holdings that where the jurisdictional question arose before the Commission ought to differ entirely because this was mixed question of law and fact susceptible of resolution only in a federal court not before the Commission. We submit to the Court that the Commission has evolved the practice which lays Mr. Justice Brandeis foundation there at rest. And that the Commission is now able as it was here and in many other cases which we have decided to bring recalcitrant carriers before it, and to apply a transportation standard to these statutory specifics in determining whether the public interest permits an interconnection. Now, this Powell and Idaho series of cases we submit hs been seriously eroded by the District Courts applying these standards ultimately by the Second Circuit which we have cited to the Court already. We have the State of Illinois case. We have the State of Georgia case. We have the Yonkers decisions which the federal courts now have come to recognize as giving the Commission first instance power and presumptive weight on review in determining this essential element of jurisdiction. For as this Court found in Yonkers, as this Court rules squarely in Yonkers, without the jurisdictional decision by the Interstate Commission a federal court ought had nothing to do with review of its order. These are basic questions of federalism. We have the states and the Interstate Commission constantly in a turmoil as to whose power shall dispose of the public interest question. And this Court, we feel, made this quite clear in the Yonkers case that without that decision by the Commission, there could be nothing further in an abandonment or an extension proceeding. The Commission made those findings. They are eminently well reasonably submitted, and they ought to have been treated with not finality by with the presumptive weight which ordinarily attaches to the routine disposition by the administrative agency of these essential elements. Now, the Court had this question before it in the State of Georgia case where the jurisdictional statement argued at page 26 in number 774 of the October term of 1957, and I quote, "The jurisdiction of the Commission must be decided by the Court unhampered by findings of the Commission, the scope of judicial inquiry into this matter being unrestricted." Now, we don't suggest that some reaffirmance here disposed of that as a complete disposition by this Court. We do suggest, however, that the regular erosion which preceded the State of Georgia case was receiving at least acquiescence from this Court by the summary affirmance which resulted in that matter. Now, the court below took one unique aberrational decision, it took the Missouri-Pacific matter and relying upon that said, "This is too small a matter for the Interstate Commerce Commission to concern itself with." If the Court were to look at the Missouri-Pacific decision it would find, this is in 60 F.2d commencing at page 126. It would find that the carriers there seeking to interchange at that time had and historically had had an interchange which permitted them to connect and to establish and there were established a line of through routes over them. A second carrier came in not party to this proceeding and said, "We want you to" -- it acquired the little bridge line over which these two carriers had interchanged in the past. It said, "Now you'll do it with us a different way." And they said, "Well we'll simply build across and forget with any need for your service." And in fact that was done and the court there said. There's no significant competitive or other change. We find no need for it to go to the Interstate Commission. That is a far cry we submit from the type of decision here. But now --
Potter Stewart: This -- the court here recognized that, and I read their opinion on page 391 that in the Missouri-Pacific case trade had already -- have always been interchanged between the two lines.
John C. Danielson: That is correct, it really did.
Potter Stewart: Says the connection was to be used to interchange freight with formally had been interchanged between them via the Missouri-Pacific.
John C. Danielson: Very clearly. It's a logical deficiency in the analogy, we submit. It was not recognized there because there had never been such interchange in the past between these applicants.
Potter Stewart: In this case? And you think that's a significant --
John C. Danielson: Quite significant sir.
Potter Stewart: -- and decisive distinction between this case and the Missouri-Pacific case?
John C. Danielson: Yes sir. Now, the final problem that occurs here and we submit ought to concern this Court is this, that this court below equated an invasion of territory under the Texas and Pacific case with an extension of line as designated by the statute. It said that without an invasion, there could be no extension and therefore no 118 disposing of physical invasion because we would not contend that his 262 feet is a physical invasion. It said that there can be other type of extension under Section 118, not so says the Interstate Commission, because in a case which we have cited, the case which ultimately came to this Court and was affirmed under the State of Georgia decision. The Commission said, "We have three tests of extension." This appears at page 20 of our original brief. It said, "This include among other things matters pertaining to the purpose of the track" and then "Whether new routes in interstate commerce would be established through the use of such track" and then as a third element "whether the construction and operation would constitute an invasion." So to the Interstate Commission, there are three tests. It has applied these tests for quite a long while. And the court says, "There can be but one, as we announce the statute to you the Commission, you have found an incorrect test of extension therefore you may not be sustained." This, we submit, unduly restricts the Commission and its routine administration of the statute with which it is charged. Finally, the Milwaukee concedes and the Ishpeming at page 38 of their brief that there would be 118 jurisdiction over this extension if there were trackage rights and it argues with simply an ipse dixit for authority that because they reach no new terminal there are none. We submit that the Alabama and Vicksburg decision, the Thompson versus Texas-Mexican decision and the many decisions cited by the Interstate Commerce Commission added to by Milwaukee's own preceding before the Interstate Commerce Commission under Section 118 to abandon and interchange nder almost identical circumstances indicate very clearly that there does exist this element of Section 118 jurisdiction. The District Court did not deal with this issue. Now, we would therefore contend that the decision of the Commission clearly had a complete support in its evidential record. It was amply rationalized and that it had a very ample foundation in repeated decisions not only of this Court, but its own uniform practice. And upon that basis, there was no need nor to the decision of this Court permit, re-decision of the issue anew by the reviewing court. If there is time remaining, I should like to use it for rebuttal.
Earl Warren: We'll recess.
Frank M. Long: -- is only 262 feet long. To the best of my knowledge this is the shortest track over which the Interstate Commerce Commission has ever asserted Section 118 jurisdiction. The track comes to this Court in a case raising an issue solely of the commission's jurisdiction under Section 118. As such, the question is not similar to what it might be if the appeal to the lower court had been from a finding of the Commission made on a matter clearly within the scope of the Commission's authority to act. That was not the case here. We contested the initial basic jurisdiction of the commission to entertain and decide this case under Section 118.
Earl Warren: (Inaudible)
Frank M. Long: It might be Your Honor and let me elaborate that. In my opinion, one justification where the Commission's 118 jurisdiction would be a very expensive construction of trackage. Expensive to the extent that it would imperil the financial status of the carrier making the construction. If as in the Texas case, that should be the case, then I believe the Commission rightly could take jurisdiction under Section 118. However, in this case the track cost only $28,000 and considering the size and the financial position of both railroads involved that expenditure would be minimal.
Earl Warren: (Inaudible)
Frank M. Long: In my opinion Your Honor, no. The track is used only as a switching track. No trains move over the connection. No trains move from one railroad to another via the connection. The operation is simply one of switching. The same sort of switching which occurs in any railroad yard, and for this reason Mr. Chief Justice, it would be my opinion that no matter how long the track was so long as the operation were a purely a switching operation, there would be no difference. Section 122 clearly and specifically exempts switching tracks from the requirements of Section 118 and therefore of course from the Commission's Section 118 jurisdiction.
Hugo L. Black: (Inaudible)
Frank M. Long: Yes, sir.
Hugo L. Black: (Inaudible)
Frank M. Long: I don't know, Mr. Justice Black.
Hugo L. Black: (Inaudible)
Frank M. Long: Not specifically. No, sir. I would say this under Section 118, the Commission may take jurisdiction whenever a railroad by means of new construction or by means of trackage rights over another railroad undertakes to run its trains as opposed to a switching movement over that trackage or trackage rights to a new destination. This we do not have here, neither railroad reaches a new destination.
Hugo L. Black: (Inaudible)
Frank M. Long: No sir.
Hugo L. Black: Did you construct a new one?
Frank M. Long: We constructed 262 feet of track Your Honor, and in my opinion this is not a construction of a line of railroad, it's a switching track yes sir.
Hugo L. Black: (Inaudible)
Frank M. Long: The Milwaukee and Ishpeming filed an application under Section 5 requesting authority to jointly use the main line of the Ishpeming for the purpose of returning the Milwaukee's locomotive to its own line. This supplemental application was, I forgotten whether it was dismissed or withdrawn, in any event the Commission said that in view of the 118 application, a supplemental application was unnecessary and need not be considered. That is not an issue here.
Hugo L. Black: (Inaudible)
Frank M. Long: No, I don't Your Honor, because I --
Hugo L. Black: (Inaudible)
Frank M. Long: I don't believe it is, because because what the Commission did rely on was not the fact that we had extended our line to a new destination which of course was not the case. The Commission relied here on the effect upon other railroads. The ability by means of the connection to institute a new through route which according to the Commission would have detrimental effects upon the other railroads and would constitute therefore this switching track and extension of railroad line, however, may it --
Hugo L. Black: (Inaudible)
Frank M. Long: The switching track is not an extension but in my opinion, the Interstate Commerce Commission said the track is an extension because of these other effects. These --
Hugo L. Black: (Inaudible)
Frank M. Long: It is sir. Yes, an extension of service. We conceive of this facility as an improvement in our transportation service not as an extension of line. And I think there's a big difference between an extension of railroad line and the improvement of transportation service.
Hugo L. Black: (Inaudible)
Frank M. Long: No Mr. Justice Black, I do not believe so. Because Section 122 specifically exempts switching tracks from the caddy --
Hugo L. Black: (Inaudible)
Frank M. Long: Pardon me.
Hugo L. Black: (Inaudible)
Frank M. Long: This is our case precisely because it is a switching track it is not an extension.
William J. Brennan, Jr.: Well, do you acknowledge any -- I don't know what you call it, expertise or something like that. Especially in the ICC which we should respect, the Court should respect in the decision whether or not a given operation like this from the one hand an extension and on the other hand a switching line? Ordinarily, don't we in many of these railroad things about which judges don't know much from the ICC may know no more but supposed to know like this. Don't we ordinarily give respect to their determination to that?
Frank M. Long: And very properly so, Your Honor.
William J. Brennan, Jr.: Why isn't that -- ?
Frank M. Long: But such cases.
William J. Brennan, Jr.: Why isn't that this kind of a case?
Frank M. Long: In the cases where the expertise of the Commission should be respected, the issues are such as to involve factual administrative determinations. The determination of the justness of a rate for instance or as under Section 118 --
William J. Brennan, Jr.: Why I remember forgotten the trial of the case but we have one here a couple of years ago whether or not -- in one trucking area, whether or not a given operation by furniture manufacturer was a contract carriage or private carriage. And we thought in that case that the standards for that determination were more appropriately to be fashioned by the ICC and they did fashion them. Although, they changed their minds over the years as to what were the appropriate standards that we ought to give respect to that determination and my recollection as we sustained it here, I'm just wondering if this case presents that kind of a problem.
Frank M. Long: No, sir. This case in contrast to a -- the usual sort of rate case presents a problem of the construction of a federal statute, Section 118, Section 122 and the application of these statutes to the facts of this litigation. Now, the facts are not contested. There is complete agreement and there always has been as to exactly what the facts were here. The issue before the Court now regardless of what weight ought to be given the Commission's determination is a legal issue. It is an issue --
William J. Brennan, Jr.: Well yes, the legal issue is whether it's an extension or a switching line, isn't it?
Frank M. Long: Yes, sir.
William J. Brennan, Jr.: Well, now how -- what are the standards which judges can apply to decide whether it's one or the other on these facts?
Frank M. Long: Congress has not set out in these sections of the Act any definitive standard. It has left to the courts.
William J. Brennan, Jr.: To the court?
Frank M. Long: To the courts. Yes, sir. May I suggest that this Court said in two cases, the Texas case in 1926 and in the Idaho case that this sort of decision is not one which should be made primarily by the Commission? It is a legal question and no more complicated than other questions the courts are called daily to decide. The circumstances of this litigation, therefore, I would suggest are for a federal court. As Mr. Justice Brandeis set out in the Texas case.
William J. Brennan, Jr.: Well that was a seven mile long extension or something, isn't it?
Frank M. Long: Yes, but the argument was made in that case, sir that the court should respect the Commission's expertise in deciding the question and this Court said no. This is a question primarily for the Court.
Earl Warren: Mr. Long perhaps in respect with our record but when we assume the Commission found this extension not the Commission right?
Frank M. Long: No, sir. Because the Commission concluded this track is a switching track as the applicant suggests. This it said in its report and order at page 298 of the record, I believe.
Hugo L. Black: 296.
Frank M. Long: 296. Yes, Mr. Justice Black and then the Commission contradicted itself promptly by finding that the track was an extension. Now, I do not see how a track could be at once a switching track and at the same time an extension of a line of railroad.
Byron R. White: What if the Commission says that as probably the fact here that his was not only a switching track but a switching track between two different lines and one that had a substantial impact upon the traffic patterns in the two lines.
Frank M. Long: Mr. Justice White, I --
Byron R. White: Is that true or isn't it that --
Frank M. Long: I believe this is --
Byron R. White: -- there is no dispute about the facts that this is the fact here?
Frank M. Long: Yes, sir.
Byron R. White: But it did have substantial impact on traffic and was the connection between two lines and it was new track that they never had before?
Frank M. Long: Yes, sir. However, I do not believe that those factors are important in deciding whether or not the track is an extension of a line of railroad or a track exempt from the commission's jurisdiction under Section 122.
Byron R. White: What's the purpose of giving the Commission power to pass upon an extension? What do you suppose Congress was attempting to achieve?
Frank M. Long: It's clear from decisions of this Court sir. That what Congress intended to achieve was an integrated unified streamline, if you will, railroad transportation system which would not -- the tracks of which would not duplicate each other and which would be sound financially. Now, --
Speaker: What was section here could mean --
Frank M. Long: Was part of the Transportation Act of 1920.
Speaker: (Inaudible)
Frank M. Long: Yes, sir. The whole idea of through routes and the competitive effect of this track, in my opinion are irrelevant to the question whether the track is an extension of a line of railroad or is exempt by virtue of being a switching track.
Earl Warren: (Inaudible) a matter of fact if this means more than a switching track, indeed saying it is an extension (Voice Overlap).
Frank M. Long: The conclusion of the Commission was that if the track was a switching track.
Arthur J. Goldberg: Where is it?
Potter Stewart: The second paragraph on 298?
Frank M. Long: The second paragraph on 298 says, "While the physical movement of the cars in a line of one carrier to the other is as contended by defendants a switching movement." The act of placing the cars and removing them there is more than a switching movement.
Earl Warren: It said just above that considering in the light of the facts involved, be an outmost procedure, it is not only that the facts in question are not the switching cars utilized both -- switching cars and other things merely incident to greater -- but not in fact (Inaudible).
Frank M. Long: Yes.
Earl Warren: Now, do they say anything comparable to this?
Frank M. Long: Yes, in the next paragraph.
Earl Warren: (Inaudible)
Frank M. Long: The track is, as contended by defendants, a switching -- excuse me, the physical movement of the cars is a switching movement. This is the first sentence of the following paragraph.
Earl Warren: Why do you switch a movement when there might still be of extension of the tracks -- the movement that differs from the track.
Frank M. Long: Yes, sir. Quite. Now, the --
Tom C. Clark: There's really not a switching is there, to move it?
Frank M. Long: Pardon me?
Tom C. Clark: It's really not a switching, isn't it, it picks up the -- initially picks up the logs, isn't it?
Frank M. Long: No, sir.
Tom C. Clark: What is it, logs?
Frank M. Long: These are carriers which are already loaded on one railroad at another point. They are hold by that railroad to the side of this connection and then if you will interchange with the other railroad over this connection, so the cars are already loaded. However, it is a switching movement, just as much as any switching movement in a railroad yard is. Now, the Commission says that it is more than a pure switching movement because it is a part of an actual through movement. Well, so it is but so is also a switching movement in a yard by which railroad cars are classified for further movement. It is also a switching movement when a railroad goes at -- makes the locomotive to go into an industry to pick up cars the industry has loaded. That also is a switching movement but it is also equally as necessary to the through movement of that rail traffic. If the railroad can't pick up the cars of the place where they were loaded, they can't make any line haul or through movement with those cars. But these are --
Earl Warren: Mr. Long, that -- that language that you just spoke of if there were any frivolous switching movement, and that concludes the paragraph it says, through the use of connecting -- connecting tracks, best as established a through route into the facts and which is stated in (Inaudible) or to this system the situation or (Inaudible).
Frank M. Long: No, Mr. Chief Justice. There are two points on the question you just raised. The first is this, there are to my knowledge only two ways for railroads to be so managed to become one system, one is by merger. And of course the Interstate Commerce Commission has full control over a merger and their approval must be obtained prior to the merger. Secondly, and perhaps more important in this case, two railroads can be used as one system when a railroad connects with another and moves its full trains in a line haul movement as opposed to a switching movement over the connection to a new destination on the line of the other railroad. And even to this, Interstate Commerce Commission approval under Section 118 must be obtained not however because the trains move over the connecting track but because the trains move over the track of the other railroad pursuant to the trackage rights and to a new destination. The same as if the railroad had built its own tracks to the new destination.
Earl Warren: Mr. Long, how are you going to argue to this fact by skipping the fact that you have understood the fact that it was an extension, I didn't want to find whether the strip of the record that the Commission concludes that it was an extension or it was not?
Frank M. Long: Oh! Yes, sir.
Earl Warren: (Voice Overlap)
Frank M. Long: It is quite clear that the Commission held this track to be an extension, there is no doubt about that.
Earl Warren: That's all I asked.
Frank M. Long: I'm sorry sir.
Earl Warren: (Voice Overlap)
Frank M. Long: There is one other interesting answer to your question, however, which might have some bearing upon this. And that is the question of through routes. The Commission based its determination primarily, I think on the fact that new through routes were made possible by the connection. But through routes are completely irrelevant to any question concerning a trackage. This connection could exist without the through routes. As a matter of fact any extension could exist without through routes and still be an extension. The Milwaukee Road could build a new line of track from Chicago to Washington. It would cost a tremendous amount of money and if we never shipped a single cargo or traffic over that track, we would still have an extension if for no other reason on the cost. Similarly, the through route might also exist in the absence of the connection. It would be quite unfeasible but still possible for the railroads to put a crane between the two tracks and physically lift up the cars from one railroad put them on the tracks of the other railroad. We have a through route then. The railroads could hold themselves out to perform the continuous transportation service by that means and --
Hugo L. Black: (Inaudible)
Frank M. Long: I doubt that it would be needed sir. Not certainly under Section 118 because we have not extended our line of railroad. Because we have not built with steel, wood ties and ballast any new trackage. But I think that in that instance we would have a through route.
Hugo L. Black: But in understanding your argument, it means (Inaudible).
Frank M. Long: As a matter of fact in this Mr. Justice Black, no other railroad uses the mainline tracks of the other railroad, except incidentally in performing the switching movement.
Hugo L. Black: But with controversy between the tracks?
Frank M. Long: The controversy is not between either the railroads which constructed the connection. The connection was made completely voluntarily. The controversy is -- was initially in the lower court between the Commission and the United States joined in by the --
Hugo L. Black: What railroad? There must be some railroad.
Frank M. Long: The Northwestern and the Sew Line.
Hugo L. Black: The what?
Frank M. Long: The Northwestern Railroad in Chicago Northwestern and the Sew Line.
Hugo L. Black: Now, do you compel that the Commission now would depend to that yet?
Frank M. Long: We have already been before the Commission and they have decided the issue of public convenience and necessity, admittedly, one within their scope to decide. And that their decision was that we should close the connection and cease to operate it.
Hugo L. Black: (Inaudible)
Frank M. Long: Mr. Justice Black, without this connection the shippers of sawlogs would probably cease to use rail transportation for the shipment of their sawlogs. And I refer the Court to references in the testimony taken before the hearing of the Interstate Commerce Commission. It appears at pages 128 and 129 of the record at 156 and 157 of the record.
Hugo L. Black: Suppose he have been using this track (Inaudible).
Frank M. Long: Only the motor tracks.
Hugo L. Black: (Inaudible)
Frank M. Long: I don't believe that it is, except incidentally.
William J. Brennan, Jr.: Well you -- but there was a finding that you did? I'm looking at 298. It seems to me in this paragraph of 298, the ICC has given a gloss to extension in the statute as embracing the pick up by reason of this connection by these two lines of traffic which if carried by rail would've been carried by other carriers. The last sentence of that next to the last paragraph is thus the creation of the connection enables both defendants to compete for traffic in territories not previously served by them and which were there before adequately served by other carriers.
Hugo L. Black: (Inaudible)
William J. Brennan, Jr.: Well, yes.
Frank M. Long: I suggest, however, the intent was to imply rail carrier sir. As a matter of fact sir, neither --
William J. Brennan, Jr.: Any carrier?
Hugo L. Black: (Inaudible)
Frank M. Long: In my opinion none, but to Northwestern and Sew Line suggested they have been.
Hugo L. Black: (Inaudible)
Frank M. Long: Yes, because I believe the traffic would go by motor track if it could not go via republic junction.
Hugo L. Black: But how could it go the other way so far as this case is here now? The way that they move traffic (Voice Overlap).
Frank M. Long: The fact the traffic can move over republic junction Your Honor. It means that the traffic will not move via the Sew Line or via the Northwestern to their connections with the Milwaukee. And in effect, what the connection does is eliminate the Sew Line on the one hand and also the Northwestern from participation in the track.
William J. Brennan, Jr.: Well, Mr. Long what -- what carriers is the Commission talking about in the previous sentence? All traffic destined to points on either the defendant lines but for this connection, I interpolate, would have moved over routes in which other carriers would have participated.
Frank M. Long: This is --
William J. Brennan, Jr.: Are there rail carriers?
Frank M. Long: Yes, I believe so and I think they mean the Northwestern the Sew Line. Actually --
Hugo L. Black: (Inaudible)
Frank M. Long: I suppose there might be a scintilla of evidence. But Mr. Justice Black, this question is proper for the Commission's consideration on the issue of public convenience and necessity. And this, the lower court, did not reach in its decision. The lower court decided only the jurisdictional issue. May I suggest that republic junction is an improvement of the facilities provided by these railroads to the shipping public and as such the connection fulfills the railroads' duties to serve the public? In 14 Stat. 66, the railroads are authorized to make connections with other railroads with the through movement of traffic and Section 14 of the Interstate Commerce Act likewise imposes a duty upon railroads to create through routes and to make new facilities for the efficient operation of the through routes.
Hugo L. Black: The Commission approved these through routes?
Frank M. Long: No, sir. The Commission need not approve the creation of any through route, nor can -- nor can the Commission prohibit the voluntary creation of a through route.
Hugo L. Black: And that's the effect on this one?
Frank M. Long: That is the effect, but by the Commission's decision, it attempts to prohibit the new through route which is made possible by the connection.
Hugo L. Black: But you say that that was (Inaudible).
Frank M. Long: Yes, sir. And I believe it is completely unlawful thing for the Commission to do because I don't believe Congress has ever given them authority to prohibit the creation of a voluntary through route. If they had, in my opinion, Congress would have given the Commission that power within the limits of Section 15 of the Interstate Commerce Act which deals with through routes, but not under Section 118 which deals with physical trackage in the construction of extensions of railroad line.
William J. Brennan, Jr.: Was that another way of saying Mr. Long that if they rested this on the effect of the connection on the traffic of competing roads. If they did, that as a matter of law that's an improper consideration and determination under 118 whether that something is an extension?
Frank M. Long: I believe so, sir. I believe so.
Hugo L. Black: You say that it recommend to put all these aside, they have -- Congress as a result which has forbidden it directly.
Frank M. Long: Or at least which Congress has never granted them. Yes, Your Honor.
Hugo L. Black: (Inaudible)
Frank M. Long: New through routes, yes sir.
Hugo L. Black: (Inaudible)
Frank M. Long: Yes, now perhaps what Your Honor has reference to is some case arising under Section 15 (3) or Section 15 (4) by which one railroad may go to the commission seeking the Commission's order compelling another railroad to join with in a through route. But --
Hugo L. Black: (Inaudible)
Frank M. Long: -- they can compel it sir but not forbid it and they certainly cannot forbid the voluntary creation of the through route. It seems to me that one of the implicit factors about rail transportation in the United States is the ability of a shipper to ship any traffic from any point in the United States to any other point by rail. This is I think it once a strength of our railroad system and it is this ability which republic junction makes possible in the Upper Peninsula of Michigan so far as the traffic moving there over is concerned.
Potter Stewart: Mr. Long before you sit down, if -- in you view, if we should disagree with the District Court on the grounds which the District Court decided this case, would it be appropriate then for us to remand this case to the District Court for that court to pass upon the second issue, the issue of public convenience and necessity?
Frank M. Long: Yes, sir. It would be appropriate.
Potter Stewart: Or rather than decide it -- rather to review that question of sound?
Frank M. Long: Yes. Because -- but the consequence of that decision would be to make necessary a Section 118 application to the Commission --
Potter Stewart: Which was made in this case isn't it?
Frank M. Long: -- a railroad undertook to build a new switching track in their yard. And I don't believe the Commission would appreciate being so burdened nor would the courts appreciate the multiplicity of litigation arising.
Byron R. White: I suppose your position would be the same if the two roads were 20 miles apart were parallel and they just built the same connection between them and have exactly the same function?
Frank M. Long: It would be if it had the same function and were only a switching movement and cost no more money --
Byron R. White: Well, if they do nothing else -- do nothing with it other than what they do with this.
Frank M. Long: Yes.
Byron R. White: They do nothing but that, the 20 miles of track and you get the same result under even with 100 miles. If all they did was to had interconnecting traffic over this construction.
Frank M. Long: However, it is difficult to conceive of such a situation which would not involve the extension of the railroad to a new terminus and therefore ipso facto the fact would be an extension.
Byron R. White: No difference than they just, they could've been 200 feet apart, they're 20 miles apart running parallel they just put a connection between them.
Frank M. Long: But republic junction is completely constructed within the confines of the rights of way of the Milwaukee and the Ishpeming. If we likewise construct a track 100 hundred miles long without going outside the rights of way of the railroad, then I would say it would be exactly the same. But it is difficult to conceive of that of course.
Byron R. White: So you -- all you -- once you break the boundaries of the rights of way, you've got something beside the switching tracks?
Frank M. Long: Perhaps, but not necessarily. It would be -- the longer the track is, the more likely it is that we would have something else besides just a switching track. There are certain other statutes such as the airbrake statute which requires trains to move over, and by train I mean a locomotive in a caboose with the air hose is connected so that the train has brakes. It requires certain movements to be made with cranes as opposed to switching movements. And I would think that if the track that you described, a hundred miles long, were possible that these other statutes would require trains to move over that and that itself would make quite a difference, I believe. Thank you.
Earl Warren: Mr. Danielson.
John C. Danielson: I'd like to answer several specific questions, if I may. The question most recently raised by Mr. Justice Black is one which troubles me. The question is concerning the power of the Commission to permit the establishment of the new through route. Now, I think that you should be quite clear Mr. Justice Black that the railroad having a connection is empowered to establish unilaterally new through routes over any existing connection, no question. The Commission indeed may compel a railroad to establish new through routes which do not exist over an existing connection but which the railroad itself does not see fit to establish. But what we have here is the but for, but for this 200 feet of track there would exist no possibility for the railroad voluntarily or compulsorily to establish through routes. This "but for" is what the Commission has power to control because this "but for" has immense competitive and transportation significance we submit.
Hugo L. Black: But for authorized the movement of through routes makes (Inaudible).
John C. Danielson: If they had made such a finding Mr. Justice Black.
Hugo L. Black: (Inaudible)
John C. Danielson: If they had --
Hugo L. Black: (Inaudible)
John C. Danielson: Alright, let me make this point. The decisions of this Court say, and we've set out a number of them at pages 14 through 15 of our original brief here. These decisions, and I'm citing from the Oregon-Washington case back in the 288 U.S., say that an extension though something other than a team switching industrial or sidetrack need not, in order to be distinguished there from, and I interpolate in order therefore to be outside of the Section 122 exemption. They are building into a new and previously un-served locality. You don't need a new destination this Court has held, and in answer to Mr. Justice White --
Hugo L. Black: Can you justify the claim under 118 of designating something as an extension even more than nothing but conviction --
John C. Danielson: Absolutely, Your Honor.
Hugo L. Black: -- of a single --
John C. Danielson: You raise this question --
Hugo L. Black: -- through routes.
John C. Danielson: -- you raised this question earlier Mr. Justice Black. The certificate under what ground does the Commission take jurisdiction here, under what book of Section 118. The application set out at page 24 of the record says, that these applicants want a certificate to operate over an interchanged connection. This Court holds in the Alabama and Vicksburg case and in the Texas-Mexican case that this type of a connection is within the jurisdiction of the Interstate Commerce Commission under Section 118, the existence of the connection; the potential for establishing through routes. These factors bring within the Commission's jurisdiction under Section 118 such a connection. Now --
Hugo L. Black: But you did raise in which case that this particular point been raised and decided?
John C. Danielson: Alabama and Vicksburg, it is decided at -- we've set out in two of the briefs. I don't have it specifically before me Mr. Justice Black. As to the --
Hugo L. Black: Did that specifically settled that point?
John C. Danielson: Specifically and the Tex-Mex case likewise specifically settles that point. There is a clear holding where it was necessary to reach Section 118 under the trackage rights issue in order to take from the bankruptcy court and refer to the Interstate Commerce Commission the issue of trackage rights and their establishment in that case abandonment. We contend that establishment --
William J. Brennan, Jr.: Well in those case Mr. Danielson, goes so far as I read this excerpt at page 298 that the Commission were to say that the creation of the connection enable the defendants to compete for traffic which therefore was adequately served by other carriers, does it go that far?
John C. Danielson: These are independent determinations of public convenience not of jurisdiction Your Honor, but we would take the position Mr. Justice Brennan that its findings on public convenience ought to be findings treated for the jurisdictional element as well.
William J. Brennan, Jr.: For purpose is of one is an extension with in line --
John C. Danielson: Absolutely, no question. May I comment further --
William J. Brennan, Jr.: Oh, I see! These cases are public convenience in necessity not 118 cases that you have cited.
John C. Danielson: Section 118 having jurisdiction then requires the Commission to determine whether public convenience and necessity --
William J. Brennan, Jr.: Yes.
John C. Danielson: -- permit. Mr. Justice White raised the question of the purpose of Section 118, at page 15 of our brief. We set forward the language of this Court in the Texas and New Orleans case and let me emphasize this briefly. The purpose of Sections -- of paragraphs 18 to 22 is to prevent interstate carriers from weakening themselves by constructing or operating superfluous lines and to protect them from being weakened by another carriers operating in interstate commerce a competing line not required in the public interest. This is a clear holding by this Court on that precise issue and I did not want it to escape --
Byron R. White: Talking about this case, nobody else is complaining.
John C. Danielson: I am that complainant sir. My client is.
Byron R. White: These carriers here are -- these carriers here are weakening themselves respectfully, so --
John C. Danielson: And at our expense because the record shows --
Byron R. White: (Inaudible) that the purpose presented to me speak in terms of what the carrier has built the expense and does it himself?
John C. Danielson: Or by another carrier establishing a line competing which is superfluous as the Commission found this connection to be, because prior to this establishment of this connection each and every law, each and every pound of sawdust if you will, every bit of traffic that moved was moving over the light density line which we had heretofore operated for almost 100 years in that territory.
Byron R. White: Who owns this railroad?
John C. Danielson: Which railroad are we speaking of sir?
Byron R. White: The railroad that --
John C. Danielson: This little one here?
Byron R. White: Yes.
John C. Danielson: The ownership is established red 130 feet Milwaukee, blue 130 feet L.S.& I, blue another roughly 100.
Byron R. White: Who owns the L.S.& I.?
John C. Danielson: It is owned in turn by the Cleveland-Cliffs Iron Company. The company --
Byron R. White: That was the shipper?
John C. Danielson: That is the principal shipper this record shows from the origin Sunrise Landing to a nonaffiliated consumer at the destination Iron Mountain which we serve, we the Chicago and Northwestern like the Milwaukee Road. It is a competitive destination to us. The Commission found the predominant portion of traffic moving over this connection was entirely handled by us prior to that that it would zap our strength t continue to provide satisfactory service which we had been providing but for this junction.
Byron R. White: Did the rates change after this case?
John C. Danielson: The record shows no change in rates, no change in distance, no change in any element. It is set out in our brief Mr. Justice White, at page 4 and 5. All of these uncontested facts are set out sir. Thank you.